Title: John Harvie to Thomas Jefferson, 12 January 1810
From: Harvie, John
To: Jefferson, Thomas


          
            Sir
            Rockingham 
                     Janry 12th 1810
          
           
		  I had thought that our conversation in Charlottesville was too explicit clear and unambiguous in its nature, to be misunderstood by either party, but as several passages in your letter indicate that we do not view its spirit in the same light, I
			 will endeavour for the purpose
                  
                  
                  
                  
                 
			 
                  
                  
                   of placing the subject upon its proper footing to
			 recite as accurately as I can what passed between us. Should I succeed, as no doubt I shall, in detailing its purport correctly I trust that w 
                  it will be demonstrated to your satisfaction that the misconception has not originated with me.
			 After an
			 introduction from Mr Rogers I commenced the conversation by applying to know your designs respecting the entry on the mountain alledged to be yours, but of which I have the rightful possession. This application was
			 accompanied with the declaration that I was then in treaty for my Belmont Estate, and was at that time on my way to Richmond in the expectation of definitively closing the bargain.
			 You asserted over and
			 over again the justice of your claim, but seemed to hesitate as to its legality, which you declared should be scrutinised on the first leisure day you had to spare and, if indefensible the point should be yielded, and the validity of my title no no 
                  longer impugned.
			 I
			 was equally tenacious of the legitimacy of my right and adduced the written opinion of Mr Randolph as a strong testimonial in its favour. In this
			 confliction of sentiments some other topics irrelevant to the controversy were touched upon, and more especially the impressions of my father, concerning which we were were completely at issue. Perceiving that our respective ideas were too much at variance to be easily reconciled, I frankly disclosed my solicitude to effect a sale of my property, and betrayed my
			 apprehensions that an object so interesting to me might possibly be defeated by the existence of an adverse claim to any part thereof. With the view of conveying a title not more exposed to
			 litigation than invincible in itself, I offered you pecuniary compensation for the abandonment of your pretensions; but at the same instant averred in the most absolute and peremtory terms that
			 the
			 overture proceeded from that motive alone, and not from the least consciousness of their rectitude or force in law. Although this proposition was declined, yet you professed your unwillingness
			 that
			 the pursuit of what you conceived to be your undoubted right should interpose should interpose 
                  any barrier to the accomplishment of my wishes, and after a short interval, engrossed in further explanations, and in discussing the principles of an arbitration, you authorised me to progress with the
			 contract, pledging yourself to secure the purchaser from all future demands on your part to the land by any written assurances which he might require for the purpose. At this stage of the
			 narrative,
			 it is no doubt incumbent on me to state what were the terms mutually agreed upon as the basis of a reference. If my memory has retained a proper sense of them, an indispensable and preliminary
			 step
			 to a recourse 
                      resort being had to that measure was your pronouncing as the convictions of your best judgement, after due 
                  
                  
                  research into the law, that your order in Council
			 &c was not null and void through want of prosecution or other legal disabilities. In the event of your doing so, it was stipulated that recourse should be had to the mediation of good
			 impartial
			 and respectable men to settle the difference and to determine whose right of the two was most free from blemish and impregnable at law. But their award was not to affect the tenure of the land or
			 to
			 disturb the possesion which is derived from me. It could go no farther than to  
                  make me, if given in your favour, responsible for the value of one moity (the other half being acknowledged to be mine) payable at the same times and in the same proportions which I received for
			 the whole tract. These I am confident were the conditions recognised and assented to by both parties, and by them I am willing to abide. They transferred the contest from the thing to its equivalent and while they held me, as the occupier, liable for the latter in case of a judgement unfriendly to my interests, utterly excluded you from the recovery of the former. Perhaps we will both coincide in the opinion that what was meant by proportion was
			 the relation which each payment was to bear to the other at the times they became due and not the rates by which the value of the land was to be assessed.
			 If the price which I got from Mr Taylor for the whole tract was to be the criterion for ascertaining 
                     the worth of this portion of it I should lose the whole of those articles which were thrown in as inducements to the bargain and this half of the entry would derive an enhanced value from that
			 circumstance. You 
                  A recurrence to what passed will no doubt call to your remembrance my declaration that if an arbitration took place I would urge every 
                     honorable plea which was in my power, but that those chosen to pronounce between us must be regulated, as in all probability they will by those principles they deem most consonant to justice and reason. You then reiterated your former assurance that you would attend to the matter and if it appeared that your claim was inadmissible in a court of justice it
			 should be consigned to oblivion. We then parted and I pursued my journey to Richmond, where, in consequence of your engagement and with the utmost confidence in its faithful fulfilment I concluded the sale. Should your sanction to this preconcerted act of mine be esteemed of
			 no virtue I shall have to deplore that dulness of apprehension and easiness of credulity which led me to conceive that I was conforming to the course authorised by others while I was only
			 precipitating myself into embarrasment and perplexity. Had not the result of our interview warranted the belief that Mr Taylor would not be molested in the full peaceful and unimpeached enjoyment of his purchase I should have disdained to have treated with 
                  
                  him under the circumstances that I did and if a solemn arrangement voluntarily adopted does not supercede the necessity of steps required by judicial proceedings I am at an utter
			 loss to know where are the limits to private but verbal agreements.
          Not clearly comprehending the nature of the compromise suggested by you I cannot give any distinct answer to it. If it imports that the party in possession is to pay to the other the market price of the land as a peace offering you will excuse my rejecting an accommodation so inconsistent with every principle of equality, and one containing a tacit admission of the fallaciousness of my cause. Although like yourself I am extremely averse to litigation yet if this is to be the price of its extinction every consideration of prudence actuates me to meet its fiercest fire.
          I am prepared, whenever you shall comply with the preliminary step already referred to, to proceed to the nomination of arbitrators. The matter to be determined clearly points out the quarter from which they shall be selected. I shall be called over to your county in a few weeks for the purpose of attending to 
                     the survey of the land lately mine, when I shall make it my duty to visit you and enter into the necessary arrangements
                  
               
          
            Yours respectfully
            
                  John Harvie
          
        